Citation Nr: 0916280	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1966 through 
November 1970, and June 1982 through October 1997, with 
subsequent National Guard Service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claim was reopend by the Board in 
Decwember 2006, and at that time, the issue was characterized 
as entitilement to service connection for spondylosis of the 
lumbar spine.  The issue has been recharacterized to 
accurately reflect the veteran's claim.  


FINDINGS OF FACT

1. The competent evidence clearly and unmistakably shows that 
the Veteran's low back disability pre-existed his first 
period of active service.

2. The competent evidence does not clearly and unmistakably 
show that the Veteran's low back disability was not 
aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, diagnosed as degenerative disc disease of the 
lumbar spine and spondylosis, have been met. 38 U.S.C.A. §§ 
1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting the full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Entitlement to service connection for a pre-existing back 
disability

Applicable law provides that service connection will be 
granted if it is shown that a Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the 
line of duty in the active military, naval or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment. 38 U.S.C.A. § 
1111.  The term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the Veteran as medical history 
does not constitute a notation of such conditions, but it 
will be considered together with all of the other evidence in 
question as to the commencement of the disease or disability. 
38 C.F.R. § 3.304(b)(1).  Determinations of whether a 
condition existed pre-service should be based on a thorough 
analysis of the evidentiary showing and careful correlation 
of all medical facts, with due regard to manifestations, 
clinical course and character of the particular injury or 
disease or residuals thereof. Id.

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service. 
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004).

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability. 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis 

In this case, the Veteran is seeking to establish service 
connection for a low back disability.  He contends that his 
back problems preexisted service and that they were 
aggravated and/or permanently worsened by his first period of 
active duty, from November 1966 to November 1970.  He 
specifically points to a January 1968 incident in which he 
was thrown off an armored personnel carrier and injured his 
back.  He also asserts that rigors of basic training 
exacerbated his back problems.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  Indeed, an X-ray taken 
pursuant to a March 2008 VA examination confirms degenerative 
disc disease of the lumbar spine; further, service treatment 
records from the Veteran's second period of active service 
confirm multiple diagnoses of lumbar spondylosis.  Thus, 
based on the foregoing, a current disability is demonstrated 
with respect to the Veteran's back. 

Next, the Board must determine whether the Veteran was in 
sound condition upon entry to service in November 1966.  In 
assessing this question, the Veteran's service treatment 
records have been reviewed.  The Veteran's enlistment 
examination in October 1966 revealed a normal spine 
evaluation; however, the examining physician expressly noted 
a pre-existing back injury on a report of medical history of 
the same date.  The service treatment records from 1966 and 
1967 are otherwise replete with references to treatment for a 
preexisting back disability, variously diagnosed in service 
records as lumbar spondylosis, lordosis, chronic/recurrent 
low back pain, and lumbar strain.  For instance, a February 
1967 treatment record noted "recurrent low back pain since 
injury, existing prior to service."  Similarly, a May 1967 
treatment record noted "chronic low back pain since injury 
in 1965."  Further, a June 1967 service treatment record 
diagnosing low back muscle strain also referenced a pre-
existing basketball injury that occurred in 1965.  A 
spondylosis diagnoses was subsequently rendered.  

Based on the above, the Board finds that the low back 
disability was noted upon entry, and thus, the presumption of 
soundness does not apply.  Accordingly, the appropriate 
question with respect to the Veteran's claim is whether the 
low back disability was aggravated, rather than incurred, 
during either period of active service.  

Again, an injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  All the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service, are to be considered in 
determining whether an increase has occurred. See 38 C.F.R. § 
3.304(b)(1).  

Here, the Board finds that the service treatment records from 
the Veteran's first and second periods of service, along with 
the Veteran's own testimony regarding worsening back 
symptomatology, demonstrate that the low back disability was 
aggravated by service.  

As noted, the Veteran reported that he had injured his back 
prior to service while playing basketball.  Upon entry to 
service in 1966, the examining physician noted that, 
historically, the Veteran's back injury caused aching "on 
occasion."  Following entry, the service treatment records 
document that the Veteran sought treatment for low back pain 
on no fewer than 18 different occasions between December 1966 
and June 1968.  The Board finds that the frequency of 
complaints and treatment for low back pain during this period 
is highly probative of aggravation.  In this regard, the 
Board also points to a February 1967 treatment record which 
reflects a diagnosis of recurrent low back pain.  This 
treatment record notes that the Veteran strained his back 
prior to prior to service; that he recently fell down; and 
that the fall specifically resulted in aggravation to his 
back injury.  As this record expressly addresses aggravation, 
the Board finds that it, too, is highly probative of an 
increase in severity of the back disability.  

Although in-service aggravation of a pre-existing disability 
has been established, the evidence must also demonstrate that 
the back disability underwent a permanent worsening in 
severity (as opposed to temporary flare-ups). 

In this regard, service treatment records from the Veteran's 
second period of active service (June 1982 through October 
1997) also demonstrate continued treatment for spondylosis 
and recurrent low back pain.  For instance, in July 1990, the 
Veteran was treated for chronic low back pain; range of 
motion of the lumbar spine was shown to be moderately limited 
at that time.  The treatment record notes that the Veteran 
had a long history of low back problems, citing nearly 20 
years of back symptomatology.  

An August 1990 service treatment record again reflects 
complaints of low back pain, with a long clinical history 
beginning in 1965.  A similar treatment record from the same 
date reflects diagnoses of early degenerative joint disease 
and spondylosis of the lumbar spine; objectively, the 
physician described guarded movements and trunk range of 
motion that had been decreased by half.  Subjectively, the 
Veteran stated that sit-ups and prolonged walking increased 
his back pain, but that he had to perform such exercises in 
order to pass his yearly military physical examination.  

In October 1990, the Veteran was placed on physical profile 
for "mechanical low back pain and spondylosis."  Physical 
activity was limited to "modified" sit-ups at that time due 
to his associated back pain with exercise.  A November 1992 
General Counseling Form shows that the Veteran's military 
occupational specialty (MOS) was required to be reclassified 
because he did not meet the physical requirements of his then 
current MOS.  Notably, the Veteran remained on physical 
profile for his mechanical low back pain and spondylosis 
until his separation from service in 1997.  

The Board finds that the foregoing constitutes sufficient 
evidence that the Veteran's preexisting back disability 
increased in severity from its mild, or "occasional," 
status found upon his entry into service in 1966.  In so 
finding, the Board also acknowledges the Veteran's subjective 
complaints, as described at his hearing before the 
undersigned in January 2006.  In this regard, he is competent 
to provide testimony as to observable symptoms that he has 
experienced. Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, his reports of back pain are entirely consistent 
with the evidence of record and are found to be credible. 

The Board acknowledges the opinion of a March 2008 VA 
examiner, in which it was stated that it would be "totally 
speculative" to comment upon whether the Veteran's current 
back problem was either caused or aggravated by service.  A 
February 2009 addendum to the VA examination reached the same 
conclusion, namely, that the question of aggravation could 
not be resolved without resorting to mere speculation.  No 
rationale was provided for these statements.  

Nevertheless, after a careful review of the record and 
resolving all benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran's preexisting low back 
injury was permanently aggravated by his periods of active 
service.  The presumption of aggravation simply cannot be 
overcome in this case as there is no clear and unmistakable 
evidence to the contrary.  While a VA examination report of 
March 2008 does contain a statement that a finding of 
aggravation could not be made without resorting to 
speculation, the Board finds this opinion to be neither 
probative nor disprobative of aggravation.  Indeed, such an 
unsupported, neutral statement cannot be found to amount to 
clear and unmistakable evidence that the Veteran's low back 
disability underwent no aggravation in service.  Rather, the 
Board finds that the Veteran's service treated records, which 
document nearly 30 years of low back symptomatology and 
treatment, along with Veteran's own credible testimony, are 
highly probative of in-service aggravation of a preexisting 
back disability.  Therefore, after considering all the 
evidence of record, the Board finds that the evidence is at 
least in relative equipoise.  The benefit of the doubt 
doctrine will therefore be applied. See 38 U.S.C.A. § 5107; 
Gilbert, supra.  Service connection for a low back disability 
will therefore be granted.


ORDER

Service connection for a low back disability is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


